UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED – June 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 33-22142 MIDNIGHT HOLDINGS GROUP, INC. Delaware (State or other jurisdiction of incorporation or organization) 55-0681106 (I.R.S. Employer Identification No.) 22600 Hall Road, Suite 205, Clinton Twp. MI (Address of principal executive offices) 48036 (Zip Code) Issuer’s telephone number: (586) 468-8741 Check whether the Issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that Registrant was required to file such reports) and (2) has been subject to such filing requirements for at least the past 90 days.YesoNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox Registrant had 925,167,997 issued and outstanding shares of common stock, par value $0.00005 per share, as of December 28, 2007. Transitional Small Business Disclosure Format (Check one):YesoNox TABLE OF CONTENTS Heading Page PARTI.FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets (unaudited) - June 30, 2007 and December 31, 2006 2 Consolidated Statements of Operations and Comprehensive Loss (unaudited) – Three and six 3 months ended June, 2007 and 2006 Consolidated Statements of Cash Flows (unaudited) –Six months ended June 30, 2007 and 2006 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis or Plan of Operations 9 Item 3. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Securities Holders 18 Item 5. Other Information 18 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 21 1 PART I –FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MIDNIGHT HOLDINGS GROUP, INC. CONSOLIDATED BALANCE SHEETS (unaudited) JUNE 30, DECEMBER 31, 2007 2006 ASSETS CURRENT ASSETS: Cash $ 58,091 $ 70,284 Accounts receivable 58,889 110,607 Marketable securities - 9,780 Inventories 52,445 42,675 Prepaid expenses and other current assets 17,048 33,251 Current portion of deferred financing costs 151,249 140,852 Current portion of capital leases receivable 41,676 61,130 Current assets from discontinued operations 14,073 34,133 Total currentassets 393,471 502,712 Property and equipment - net of $208,149 and $147,436 accumulated depreciation, respectively 453,946 188,996 Assets temporarily out of service, net 29,498 119,169 Assets held for sale, net - 56,521 Goodwill 539,713 - Other intangible assets 300,927 - Investment in and advances to equity method investee - 132,695 Long-term portion of deferred financing costs 110,460 188,776 Long-term portion of capital leases receivable - 10,365 Accrued rental income 98,382 78,171 Deposits 70,928 54,100 Non-current assets from discontinued operations 42,939 50,222 Total assets $ 2,040,264 $ 1,381,727 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ 1,483,863 $ 1,279,484 Current portion of long-term debt 46,918 46,918 Current portion of capital lease obligations 110,811 12,046 Convertible notes payable 671,632 531,280 Accrued convertible debt non-compliance costs 604,679 604,679 Accrued expenses and other current liabilities 533,089 250,155 Income taxes payable 12,050 16,356 Accrued director's fees 140,000 125,000 Notes payable - related parties 110,000 110,000 Deferred Income 14,559 18,974 Derivative financial instruments 32,277,275 31,771,935 Current liabilities from discontinued operations 172,972 144,411 Total current liabilities 36,177,848 34,911,238 LONG-TERM LIABILITIES: Line of credit 100,000 100,000 Long-term debt, net of unamortized discount of $65,205 316,064 72,360 Capitalized lease obligation, less current portion 380,881 16,084 Deferred rent 142,528 123,799 Total liabilities 37,117,321 35,223,481 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Common stock, $0.00005 par value; 1,000,000,000 shares authorized; 483,883,691 and 476,333,691 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 24,195 23,817 Additional paid-in capital 554,492 471,969 Accumulated deficit (35,655,744 ) (34,326,640 ) Other comprehensive loss - (10,900 ) Total stockholders' deficit (35,077,057 ) (33,841,754 ) $ 2,040,264 $ 1,381,727 2 MIDNIGHT HOLDINGS GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, 2007 2006 2007 2006 REVENUES: Sales and service income $ 1,486,047 $ 500,585 $ 2,368,121 $ 966,840 Royalty income - 22,874 16,600 31,934 Total revenues 1,486,047 523,459 2,384,721 998,774 COST OF REVENUES 972,168 477,321 1,800,653 1,041,201 GROSS PROFIT (LOSS) 513,879 46,138 584,068 (42,427 ) OPERATING EXPENSES 1,378,704 828,996 2,239,110 1,613,346 LOSS FROM OPERATION (864,825 ) (782,858 ) (1,655,042 ) (1,655,773 ) OTHER INCOME (EXPENSES): Derivative instrument expense 33,734,831 89,873,432 1,321,407 (16,565,647 ) Loss from equity method investees (157,690 ) (48,762 ) (522,946 ) (98,262 ) Loss on sale of marketable securities (10,151 ) - (10,151 ) - Interest expense (274,758 ) (118,685 ) (493,729 ) (204,421 ) Interest income 983 2,127 2,265 4,525 Gain on sale of joint venture interest - - 67,006 - 33,293,215 89,708,112 363,852 (16,863,805 ) INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS AND MINORITY INTEREST 32,428,390 88,925,254 (1,291,190 ) (18,519,578 ) LOSS FROM DISCONTINUED OPERATIONS (38,309 ) (214,539 ) (37,914 ) (325,973 ) INCOME (LOSS)BEFORE MINORITY INTEREST 32,390,081 88,710,715 (1,329,104 ) (18,845,551 ) LOSS ATTRIBUTABLE TO MINORITY INTEREST - - - 15,906 NET INCOME (LOSS) 32,390,081 88,710,715 (1,329,104 ) (18,829,645 ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: Unrealized gain (loss) on marketable security 477 (502 ) 749 179 COMPREHENSIVE INCOME (LOSS) $ 32,390,558 $ 88,710,213 $ (1,328,355 ) $ (18,829,466 ) BASIC AND DILUTED NET INCOME (LOSS) PER SHARE FROM CONTINUING OPERATIONS 0.07 0.19 (0.00 ) (0.04 ) BASIC AND DILUTED NET INCOME (LOSS) PER SHARE FROM DISCONTINUED OPERATIONS (0.00 ) (0.00 ) (0.00 ) (0.00 ) BASIC AND DILUTED NET INCOME (LOSS) PER SHARE $ 0.07 $ 0.19 $ (0.00 ) $ (0.04 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and diluted 480,795,779 469,100,176 479,189,492 468,917,946 3 MIDNIGHT HOLDINGS GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) SIX MONTHS ENDED JUNE 30, JUNE 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,329,104 ) $ (18,829,645 ) Net loss from discontinued operations (37,914 ) (325,973 ) Net loss from continuing operations (1,291,190 ) (18,503,672 ) Adjustments to reconcile net loss to net cash used in operating activities: Derivative instrument income (expense) (1,321,407 ) 16,565,647 Income attributable to minority interest - (15,906 ) Gain on sale of joint venture interest (67,006 ) - Amortization of intangible asset 27,357 - Depreciation expense 44,249 37,101 Amortization of deferred financing costs 67,919 55,781 Accretion of debt discount 6,671 - Bad debt expense 393,402 - Loss on sale of marketable security 10,151 - Loss from abandonment of fixed assets 15,499 - Loss on sale of fixed assets 13,878 - Loss from equity method investee 522,947 98,262 Changes in assets and liabilities: Accounts receivable (694,739 ) (114,043 ) Inventories (5,892 ) (3,061 ) Prepaid expenses and other current assets 16,203 - Other assets (22,918 ) - Deferred rent income (20,211 ) (1,450 ) Deferred rent expense 18,729 60,603 Accounts payable 208,651 (199,610 ) Accrued expenses and other current liabilities 353,630 176,428 Net cash used in continuing operations (1,724,077 ) (1,843,920 ) Net cash (used in) provided by discontinued operations 10,707 (341,583 ) NET CASH USED IN OPERATING ACTIVITIES (1,713,370 ) (2,185,503 ) CASH FLOW FROM INVESTING ACTIVITIES Payments received on capital lease - 27,562 Cash received for sale of joint venture interest 80,000 - Advances to joint ventures (69,972 ) (68,709 ) Cash paid for Oklahoma acquisition (350,000 ) - Proceeds from sale of fixed assets 29,990 - Purchase of property and equipment (15,761 ) (12,106 ) Net cash used in continuing operations (325,743 ) (53,253 ) Net cash (used in) provided by discontinued operations 7,283 (273 ) NET CASH USED IN INVESTING ACTIVITIES (318,460 ) (53,526 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of marketable security 10,529 - Principal payments made on capital lease 199 (5,597 ) Repayment of term loan (41,091 ) (22,092 ) Proceeds from notes payable, net of financing costs 2,050,000 2,254,927 Net cash provided by continuing operations 2,019,637 2,227,238 Net cash used in discontinued operations - - NET CASH PROVIDED BY FINANCING ACTIVITIES 2,019,637 2,227,238 NET CHANGE IN CASH AND CASH EQUIVALENTS (12,193 ) (11,791 ) CASH AND EQUIVALENTS - beginning of period 70,284 24,984 CASH AND CASH EQUIVALENTS - end of period $ 58,091 $ 13,193 SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest $ 49,135 $ 10,927 Income taxes 4,306 8,615 NON-CASH INVESTING AND FINANCING ACTIVITIES: Conversion of convertible notes to equity $ 16,441 $ 10,528 Embedded derivative converted to equity 66,460 188,237 Transfer of assets to equity method investee 9,837 - Change in marketable security 749 179 4 MIDNIGHT HOLDINGS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Basis of Presentation The accompanying unaudited consolidated financial statements of Midnight Holdings Group, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Midnight's Annual Report filed with the SEC on Form 10-KSB for the year ended December 31, 2006. In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary for a fair presentation of financial position and the results of operations for the interim periods presented, have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for 2006 as reported in the 10-KSB for the year ended December 31, 2006 have been omitted. Note 2 – Going Concern As set forth in the accompanying consolidated financial statements, Midnight incurred net losses for the six months ended June 30, 2007 and has an accumulated deficit and a working capital deficit as of June 30, 2007. These conditions raise substantial doubt as to Midnight’s ability to continue as a going concern. Management plans to raise funds through the sale of convertible notes and continues to seek financing to fund its operating losses and revenue growth plans. The financial statements do not include any adjustments that might be necessary if Midnight is unable to continue as a going concern. Note 3 – Additional Borrowings During the six months ended June 30, 2007, Midnight issued 10% callable secured convertible notes to four investors with 4,100,000 common stock purchase warrants, for an aggregate of $2,050,000.These new notes, togetherwith accrued and unpaid interest, are convertible at any time at the option of the holder into shares of common stock of Midnight at the lesser of $0.02 per share or 25% of theaverage of the lowest 3 trading days from the last 20 trading days ending one day prior to the date of conversion. Interest is due at the end of each quarter. The face amounts of the notes are due three years from the date of issuance. The due dates range from January 18, 2010 to June 15, 2010. The warrants have a five year life and are exercisable at $0.04 per share. In connection with the long term notes and the warrants, Midnight entered into Registration Rights Agreements with the investors, requiring Midnight to file a registration statement registering 200% of the shares of common stock issuable upon conversion of the notes and the shares of common stock issuable upon repayment of the principal amount of the notes, including any interest accrued thereon, and 100% of the shares of common stock issuable upon exercise of the warrants. The required registration statements have not yet been filed. 5 As long as the notes are outstanding, if Midnight entersinto any subsequent financing on terms more favorable than the terms governing the notes, then the holders of the notes have theoption to exchange the notes, valued at their stated value, together with accrued but unpaid interest for the securities to be issued in the subsequent financing. Additionally, if Midnight issues common stock or other securities convertible into common stock at a price per share lower than the conversion price of the notes, the conversion price of the notes will be reduced to that lower conversion price. All of the warrants require that, if Midnight issues common stock or other securities convertible into common stock at a price per share lower than the market price, the exercise price of the warrants will be reduced to that lower price. Note 4 – Derivative Liability Midnight evaluated the application of SFAS 133 and EITF 00-19 for the conversion options on the notes and the warrants. Based on the guidance in SFAS 133 and EITF 00-19, Midnight concluded both the conversion option and the warrants were required to be accounted for as derivatives. Existing agreements as well as the convertible notes issued in the first six months of 2007 have variable conversion prices resulting in an indeterminate number of shares to potentially be issued. This creates the possibility that Midnight will not have enough available shares to settle all outstanding common stock equivalents. SFAS 133 and EITF 00-19 require Midnight to bifurcate and separately account for the conversion option as an embedded derivative and the warrants as freestanding derivatives. Midnight is required to record the fair value of the conversion options and the warrants on its balance sheet at fair value with changes in the values of these derivatives reflected in the consolidated statement of operations as “Derivative instrument income (expense).” Midnight used the Black Scholes pricing model to determine the fair values of the embedded conversion options derivatives and the warrants. The model uses market sourced inputs such as interest rates, stock prices, and option volatilities, the selection of which requires management's judgment, and which may impact net income or loss. Midnight uses volatility rates based upon the closing stock price of industry competitors due to Midnight’s lack of historical trading history. Midnight uses a risk free interest rate which is the U. S. Treasury bill rate for securities with a maturity that approximates the estimated expected life of a derivative or security. Midnight uses the closing market price of the common stock on the date of issuance of a derivative or at the end of a quarter when a derivative is valued at fair value. The volatility factor used in the Black Scholes pricing model has asignificant effect on the resulting valuation of the derivative liabilities on the balance sheet. Midnight used the following assumptions for the Black Scholes pricing model: market price on date of issuance; no expected dividend yield; expected volatility of 60%; risk-free interest rates of 4.41% to 5.24%; and option terms equal to the term of the warrant or term of the debenture for conversion options. A summary of the convertible notes and derivative liability is as follows: 6 Carrying value of the notes at 12/31/2006 $ 531,280 2007 additional proceeds 2,050,000 Less: Amounts attributable to embedded derivatives (1,909,648 ) Carrying value of the notes at 6/30/2007 $ 671,632 Amounts attributable to derivative instrument liability at 12/31/2006 $ 31,771,935 2007 derivative instrument income (1,321,407 ) Fair value of new derivative instrument 1,909,648 Less: Face value of notes converted (16,441 ) Less: Embedded derivative converted to equity (66,460 ) Amounts attributable to derivative instrument liability at 6/30/2007 $ 32,277,275 Amounts attributable to accrued debt non-compliance costs at 6/30/2007 $ 604,679 The proceeds from the issuance of the notes and warrants were first allocated to the warrant derivatives based on their fair values and then to the embedded derivatives based on their fair values. To the extent that the fair values of the derivatives exceeded the proceeds a loss on derivatives was recognized at issuance date in the Consolidated Statements of Operations. The discount to the notes created by the allocation of the proceeds to the derivatives will be amortized over the life of the debentures using the effective interest method. Note 5 – Common Stock During the six months ended June 30, 2007, Midnight converted $16,441 of its convertible debt and $66,460 of associated embedded derivatives to 7,550,000 shares of common stock. Note 6 – Accrued Convertible Debt Non-compliance Costs As of June 30, 2007, Midnight's accrued debt non-compliance costs did not change from the $604,679 as of December 31, 2006. On September 5, 2007, the holders of Midnight's convertible notes agreed to waive all penalties accrued on all notes issued prior to that date and to waive all such penalties on those notes through December 31, 2007. Note 7 – Acquisition of Subsidiary On March 30, 2007, Midnight purchased the businesses of 3 franchise operations from Elite Automotive Group, LLC – All Night Auto of Warr Acres, All Night Auto of Norman, and All Night Auto of Yukon.The purchase price was $1,121,306 which consisted of $350,000 cash, a note payable discounted to $278,124 and $493,182 of capital lease obligations.Midnight purchased the three businesses to expand Midnight’s operations into Oklahoma. Midnight estimated the fair value allocation of the purchase price as follows: 7 Fixed assets $ 220,809 Inventory 32,500 Intangible assets - customer lists 328,284 Goodwill 539,713 Purchase price $ 1,121,306 Note 8 – Sale of Subsidiaries On March 30, 2007, Midnight entered into an agreement with one of its joint venture partners of which Midnight is a 49% owner. The joint venture partner acquired 100% of two of the corporate owned service centers – All Night Auto of Aurora, Inc., and All Night Lube Express of Tinley Park, Inc. The sale price for these two entities was $100,000. Midnight recognized a gain on the sale of these entities of $67,006. The activity related to these two entities is included in continuing operations because Midnight retained a 49% interest in each location. Note 9 – Subsequent Events Between July 2007 and December 2007, Midnight issued 10% callable secured convertible notes to 4 investors with 5,230,880 common stock purchase warrants, for an aggregate of $2,617,645. These new notes, together with accrued and unpaid interest, are convertible at any time at the option of the holder into shares of common stock of Midnight at the lesser of $0.02 per share or 25% of the average of the lowest 3 trading days from the last 20trading days ending 1 dayprior to the date of conversion.Interest is due at the end of each quarter.The face amounts of the notes are due 3 years from the date of issuance.The due dates range from July 2, 2010 to December 7, 2010. The warrants have a 5 year life and are exercisable at $0.08 per share. During the period from July 1, 2007 through December 27, 2007, Midnight converted $33,987 of its convertible debt to 336,378,961 shares of its common stock. During September 2007, the Bloomington, Illinois joint venture location closed. During December 2007, Midnight issued an aggregate of 104,935,000 shares of its common stock to employees and other outside parties. 89,935,000 shares were issued for services while 15,000,000 shares were issued to retire debt and its related interest. 8 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-QSB and any documents incorporated herein contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”)We claim the protection of the safe harbor for forward-looking statements contained in the Reform Act. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. When used in this Quarterly Report, statements that are not statements of current or historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, the words “plan”, “intend”, “may,” “will,” “expect,” “believe”, “could,” “anticipate,” “estimate,” or “continue” or similar expressions or other variations or comparable terminology are intended to identify such forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by law, the Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Any reference to the “Company, “Midnight,” the “Registrant”, the “Small Business Issuer”, “we”, “our” or “us” means Midnight Holdings Group, Inc. The following discussion and analysis should be read in conjunction with our unaudited financial statements as of June 30, 2007 and for the three and six month periods ended June 30, 2007 and 2006, and the notes thereto, all of which financial statements are included elsewhere in this Form 10-QSB. Critical Accounting Policies Our discussion and analysis of our financial statements and the results of our operations are based upon our financial statements and the data used to prepare them. The Company’s financial statements have been prepared in accordance with accounting principles generally accepted in the United States. On an ongoing basis we reevaluate our judgments and estimates including those related to revenues, bad debts, long-lived assets, and derivative financial instruments. We base our estimates and judgments on our historical experience, knowledge of current conditions and our beliefs of what could occur in the future considering available information. Actual results may differ from these estimates under different assumptions or conditions. Our significant accounting policies are disclosed in the Notes to our consolidated financial statements. The following discussion describes our most critical accounting policies, which are those that are both important to the presentation of our financial condition and results of operations and that require significant judgment or use of complex estimates. 9 Revenue Recognition We recognize revenues in accordance with SEC Staff Accounting Bulletin No. 104, “Revenue Recognition”, which superseded SAB No. 101, “Revenue Recognition in Financial Statements”. Accordingly, revenues are recorded when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, our prices to buyers are fixed or determinable, and collectibility is reasonably assured. We derive a majority of our revenues from a combination of direct sales of automotive products and services to retail, commercial and fleet clients through Company owned service center/retail outlets as well as through services provides to our joint-venture partnerships and franchisees. These revenues generally consist of facility lease rents, percentages of the sales volume of our joint-venture partnerships. We are reimbursed for expenditures made on behalf of the joint-venture partnerships for property operating expenses, real estate taxes, maintenance and repairs, automotive tools, and equipment services and products. Revenues also include franchise royalties based upon a percentage of the gross revenue generated by each franchised location as well as other franchise related fees for services provided to franchisees under the terms of their franchise agreements (including, but not limited to, the initial franchisee fees and training fees). Derivative Financial Instruments We do not use derivative instruments to hedge exposures to cash flow, market, or foreign currency risks. We evaluate all of it financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported as charges or credits to income. For option-based derivative financial instruments, we use the Black-Scholes option-pricing model to value the derivative instruments at inception and subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. Income taxes We have a history of losses. These losses have generated sizable federal net operating loss (NOL) carry forwards, which approximated $11,600,000 at December 31, 2006. Generally accepted accounting principles require that we record a valuation allowance against the deferred income tax asset associated with these NOL and other deferred tax assets if it is “more likely than not” that we will not be able to utilize them to offset future income taxes. Due to our history of unprofitable operations, we have recorded a valuation allowance that fully offsets our deferred tax assets. We currently provide for income taxes only to the extent that we expect to pay cash taxes on current income. 10 The achievement of profitable future operations at levels sufficient to begin using the NOL carry forwards could cause management to conclude that it is more likely than not that we will realize all of the remaining NOL carry forwards and other deferred tax assets. The NOL carry forwards could be limited in accordance with the Internal Revenue Code based on certain changes in ownership that occur or could occur in the future. Upon achieving profitable operations, we would immediately record the estimated net realizable value of the deferred tax assets at the time and would then provide for income taxes at a rate equal to our combined federal and state effective rates. Subsequent revisions to the estimated net realizable value of the deferred tax assets could cause our provision for income taxes to vary significantly from period to period. Results of Operations: Comparison of Six Months Ended June 30, 2007 to Six Months Ended June 30, 2006 Significant Transactions: The following significant transactions impacted the consolidated results of operations for the Six month period ended June 30, 2007 compared to the six month period ended June 30, 2006: We were in the initial stages of opening additional service centers in 2006, and as such were increasing the operating expenses to provide the infrastructure to do so. As these newly opened service centers were in their infancy, they had not yet reach the level of attaining profitable operations. In addition, all of the services that were opened in 2006 were either sold to one of our joint venture partners in 2007 or were closed. The results of the operations that were closed have been reclassified to income or loss from discontinued operations in both periods. We have obtained significant additional funding in the form of convertible callable secured notes, which has resulted in a considerable increase in the amount of interest expense incurred compared to the year ago period. This was necessary to fund the infrastructure to enable us to execute our business plan. The following discussion compares and discusses for each item below, the Company’s performance year to date, with the Company’s year to date performance as of the same date in 2006 (“Year to Date”), and the Company’s performance for the calendar quarter covered by this Report, with the performance for the same calendar quarter in 2006 (“Quarter to Quarter”). Revenues: During the six months ended June 30, 2007, revenues increased by $1,385,900 or 139% to $2,384,700 compared to the same six months performance in the prior fiscal year. Service center revenue increased $654,800 as the result of the acquisition of the Oklahoma operations purchased from a former franchisee, which contributed $500,500 of additional revenue in the second quarter of 2007 and an overall increase in store revenues of $154,300 as the result of increasing sales efforts at the store level and expanded efforts of management to execute our business plan to expand our sales. Sales to our Joint Venture partners in the 2007 period increased by $397,700. This can be attributed to the greater reliance on our corporate purchasing and in turn, the selling of the products to the joint venture operations, in addition to two of the service centers being sold to one of the Company’s Joint Venture partners at the end of the first quarter of 2007. Revenue from royalties on franchise operating sales decreased by $15,300 as the result of the sale of the operations of the franchisee to the Company at the end of the first quarter of 2007. 11 Revenues for the quarter ended June 30, 2007 increased by $962,600 or 184% to $1,486,000 compared to the quarter ended June 30, 2006.Service center revenue increased $466,800 due to the expanded efforts of management to execute our business plan to expand our sales and the previously mentioned acquisition of the Oklahoma operations. Sales to our Joint Venture partners in the 2007 period increased by $518,700. This can be attributed to the greater reliance on our corporate purchasing and in turn, the selling of the products to the joint venture operations. Revenue from royalties on franchise operating sales decreased by $22,900. There were no franchise operations during the quarter ended June 30, 2007. Cost of Sales: During the six months ended June 30, 2007, cost of sales increased by $759,500 or 73% to $1,800,700, compared to the same six months in the prior fiscal year. The increase in cost of sales was primarily attributable to an increase in labor costs during the initial startup of new service center openings. Our cost of sales for the quarter ended June 30, 2007 increased by $494,800 or 104% to $972,200 compared to cost of sales for the quarter ended June 30, 2006. The increase in cost of sales was attributable to the increase in sales, but at a lesser percentage of increase. This is due primarily to the sales of product to our joint venture operations which does not require any labor or shop costs and to the greater reliance on our corporate purchasing and in turn, the selling of the products to the joint venture operations. Gross Profit: During the six months ended June 30, 2007, gross profit increased by $626,500 to $584,100 compared to the same six months in the prior year. The increase in gross profit can be attributed to increased sales of product to our joint venture operations which does not require any labor or shop costs and to the greater reliance on our corporate purchasing and in turn, the selling of the products to the joint venture operations. During the quarter ended June 30, 2007, gross profit increased by $467,700 to $513,900 compared to the gross profit for the quarter ended June 30, 2006. The increase in gross profit can be attributed to increased sales of product to our joint venture operations which does not require any labor or shop costs and to the greater reliance on our corporate purchasing and in turn, the selling of the products to the joint venture operations. Operating Expenses: During the six months ended June 30, 2007, operating expenses increased by $625,800 or 39% to $2,239,100 compared to the same six months in the prior fiscal year. The increase in operating expenses was primarily attributable to an increase in the Company’s infrastructure to execute its business plan. The operating expenses did not increase significantly, even though revenue more than doubled in the comparable periods. 12 During the quarter ended June 30, 2007, operating expenses increased by $549,700 or 66% to $1,378,700 compared to the operating expenses for the quarter ended June 30, 2006. The increase in operating expenses was primarily attributable to an increase in the Company’s infrastructure to execute its business plan, although the increases in expenses were substantially less that the increase in revenues, which increase approximately 184% for the comparative periods. The Company now has the infrastructure in place to execute its business plan. Other Income and Expenses We incurred an increase in interest expense of $289,300 to $493,700 for the six months ended June, 2007 compared to the corresponding six month period of the prior fiscal year. This was due to increased borrowing under convertible secured notes payable obtained to finance our business plan. Equity in losses of joint ventures in which we have a minority interest was $522,900 and $98,300 for the six months ended June 30, 2007 and 2006 respectively. This was primarily due to ongoing start up costs and expenses incurred by these joint ventures. We had no unconsolidated affiliates during 2007 or 2006. Derivative instrument expense is explained in the discussion of critical accounting issues and further in the notes to the financial statements. The identification of, and accounting for, derivative instruments is complex. Our derivative instruments are re-valued at the end of each reporting period, with changes in the fair value of the derivative liability recorded as charges or credits to income, in the period in which the changes occur. The identification of, and accounting for, derivative instruments and the assumptions used to value them significantly affect our financial statements. For the six months ended June 30, 2007, the derivative instrument income totaled $1,321,400, compared to an expense of $16,565,600 for the six months ended June 30, 2006. During the quarter ended March 31, 2007, we sold two of our wholly owned subsidiaries to one of our joint venture partners, which resulted in a gain on the sale in the amount of $67,000. Liquidity and Capital Resources Cash and cash equivalents totaled $58,100 as of June 30, 2007, a decrease of $12,200 from December 31, 2006. Including the derivative instruments, we had a working capital deficit of $35,784,400 as of June 30, 2007 as compared to $34,408,500 as of December 31, 2006. A total of $32,277,300 of this was attributable to our derivative liabilities. Cash flows from operations and credit lines from banks are used to fund short-term liquidity and capital needs such as service center parts, salaries and capital expenditures. For longer-term liquidity needs such as acquisitions, new developments, renovations and expansions, we currently rely on asset leasing, loans from our investor group, term loans, revolving lines of credit, sale of common stock, and joint venture investors. Between January 1 and December 18, 2007, we obtained an additional $4,667,645 in funding from our investor group, with continued commitments for additional funding. 13 We remain optimistic about our long term business prospects. However, we still face obstacles in achieving profitability. We anticipate that because of our team focus on our current operations and through our planned expansion efforts, we will experience substantial increases in revenue that will help the Company reach profitability during 2008 or 2009. We have invested a significant amount of our working capital, technical infrastructure and personnel time in preparing the Company for the anticipated revenue increases. We believe that cash generated from operations and additional financing, either in the form of additional borrowings or the equity market will be sufficient to meet our working capital requirements for the next 12 months. Our current business plan anticipates that new service center growth will be funded through “Launch Investors”. It is anticipated that such Launch Investors will fund the start up of new (A) service center operations each in the approximate amount of $200,000; (B) service center operations with the infrastructure to sell retail products in each in the approximate amount of $550,000; and/or (C) the start up of a new hub and spoke retail mall/remote service center operations each in the approximate amount of $775,000.They will earn an estimated annual return between 15% and 18% on their investment plus principal repayment over the term of the investment – a minimum of one year and a maximum of three years. Additionally, in 2007, the Company began working on the expansion Midnight Auto Franchise Corp division and expects to begin warehouse distribution of its products and services to non-All Night Auto entities by the end of 2008. This estimate is a forward-looking statement that involves risks and uncertainties. Equity During the six months ended June 30, 2007, the Company converted $16,441 of its convertible debt and $66,400 of associated embedded derivatives to 7,550,000 shares of common stock. During the six months ended June 30, 2007 and 2006, no dividends were paid to holders of our common stock and we did not issue any preferred stock. As a publicly traded company, we expect to have access to capital through both the public equity and debt markets. We expect to have an effective registration statement authorizing us to publicly issue shares of preferred stock, common stock and warrants to purchase shares of common stock that will allow us to raise additional capital as necessary to fund expansion and growth activities in 2008. We anticipate that this combination of equity and debt sources will provide adequate liquidity so that we can continue to fund our growth needs and expansion activities. Our goal is to develop and implement a conservative debt-to-total-market capitalization ratio in order to enhance our access to the broadest range of capital markets, both public and private. Capital Expenditures We expect to continue to have access to the capital resources necessary to expand and develop our business. Future development and acquisition activities will be undertaken as suitable opportunities arise. We will continue to pursue these activities unless adequate sources of financing are not available or if we cannot achieve satisfactory returns on our investments. An annual capital budget is prepared for each service center that is intended to provide for all necessary recurring and non-recurring capital expenditures. We believe that operating cash flows from mature operations will provide the necessary funding for these expenditures. 14 ITEM 3.CONTROLS AND PROCEDURES We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms; and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure based closely on the definition of “disclosure controls and procedures” in Rule 13a-15(e). In designing and evaluating the disclosure controls and procedures, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. We maintain that the controls and procedures in place do provide reasonable assurance that all necessary disclosures are communicated as required. At the end of the period covered by this Quarterly Report on Form 10-QSB, we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our Chief Financial Officer concluded that our disclosure controls and procedures were not effective to ensure that all material information required to be disclosed in this Quarterly Report on Form 10-QSB has been made known to them in a timely fashion.In connection with the completion of its audit of, and the issuance of its report on our financial statements for the year ended December 31, 2006, Malone & Bailey, PC identified deficiencies that existed in the design or operation of our internal control over financial reporting. The deficiencies in our internal control related to the accounting for derivative instruments, accounting for equity method investments, expense recognition, and disclosure control deficiencies related to transactions involving discontinued operations and investment in equity method investees. Proper adjustments were made to correct these internal control deficiencies. Disclosure control deficiencies relating to these transactions have been appropriately corrected in this Quarterly Report on Form 10-QSB. We are in the process of improving our internal control over financial reporting in an effort to remediate these deficiencies through improved supervision and training of our accounting staff. These deficiencies have been disclosed to our Board of Directors. Additional effort is needed to fully remedy these deficiencies and we are continuing our efforts to improve and strengthen our control processes and procedures. Our management and directors will continue to work with our auditors and other outside advisors to ensure that our controls and procedures are adequate and effective. Our Chief Executive Officer and Chief Financial Officer have also evaluated whether any change in our internal controls occurred during the last fiscal quarter and have concluded that there were no changes in our internal controls or in other factors that occurred during the last fiscal quarter that has materially affected, or is reasonably likely to materially affect, these controls. 15 PART II - - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS In the ordinary course of business the Company may be subject to litigation from time to time. There is no past, pending or, to the Company’s knowledge, threatened litigation or administrative action (including litigation or action involving the Company’s officers, directors or other key personnel) which in the Company’s opinion has or is expected to have, a material adverse effect upon its business, prospects financial condition or operations other than: On October 3, 2006, The Mark Doren Revocable Trust and Mark Doren filed a suit against Midnight Holdings Group, Inc.,All Night Auto- Grosse Pointe, Inc., Midnight Auto Franchise Corp., All Night Auto Stores, Inc. Richard J. Kohl and Dennis Spencer in the Circuit Court of Wayne County, Michigan(the “Doren Litigation”). The Doren Trust was the former landlord of All Night Auto – Grosse Pointe, Inc. with respect to an All Night Auto store located in Grosse Pointe Park, Michigan.
